1                                                             Honorable Ricardo S. Martinez

2

3

4

5

6                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
7                                    AT SEATTLE

8    PHILADELPHIA INDEMNITY                 No. 2:19-cv-00138-RSM
     INSURANCE COMPANY, a Pennsylvania
9    corporation, as subrogee of DH&G, LLC, STIPULATED MOTION AND ORDER
                                            REGARDING INITIAL DISCLOSURES
10                             Plaintiff,
           v.
11
     HEWLETT-PACKARD COMPANY,
12
                                Defendant.
13

14                                  STIPULATED MOTION

15         The parties jointly request that the deadline for exchanging initial disclosures be

16   extended two weeks, to March 26, 2019.

17         DATED: March 5, 2019

18   MACMILLAN, SCHOLZ & MARKS, P.C.              SEAMARK LAW GROUP PLLC
     Attorneys for Philadelphia Indemnity         Attorneys for HP Inc.
19   Insurance Company

20   By: /s/ John R. MacMillan                    By: s/Geoff Grindeland
         John R. MacMillan, WSBA No. 27912            Geoff Grindeland, WSBA No. 35798
21       MacMillan, Scholz & Marks, P.C.              Seamark Law Group PLLC
         900 SW Fifth Ave, Suite 1800                 400 Winslow Way E, Ste 230
22       Portland, OR 97204                           Bainbridge Island, WA 98110
         (503) 224-2165                               (206) 502-2510
23       jmacmillan@msmlegal.com                      geoff@seamarklaw.com

     STIPULATED MOTION AND ORDER                         SEAMARK LAW GROUP PLLC
     REGARDING INITIAL DISCLOSURES (No. 2:19-             400 WINSLOW WAY E, STE 230
     cv-00138-RSM) - 1                                    BAINBRIDGE ISLAND, WA 98110
                                                                 (206) 502-2510
1

2
                                            ORDER
3
           Based on the foregoing, the deadline for exchanging initial disclosures is
4
     extended two weeks, to March 26, 2019.
5
           IT IS SO ORDERED.
6

7          DATED: March 5, 2019.

8

9
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     STIPULATED MOTION AND ORDER                         SEAMARK LAW GROUP PLLC
     REGARDING INITIAL DISCLOSURES (No. 2:19-             400 WINSLOW WAY E, STE 230
     cv-00138-RSM) - 2                                    BAINBRIDGE ISLAND, WA 98110
                                                                 (206) 502-2510
